No. 12-15-00194-CV
                        IN THE COURT OF APPEALS
                          12 DISTRICT OF TEXAS
                                                                     FILED IN
                              TYLER, TEXAS                    12th COURT OF APPEALS
                                                                   TYLER, TEXAS
                                                              10/29/2015 5:24:15 PM
                                                                     PAM ESTES
                                                                       Clerk
                               DAVID HAYES,

                                            Appellant

                                       v.


                           THE STATE OF TEXAS,

                                            Appellee



                     On Appeal from the County Court at Law
                           Henderson County, Texas


                      CERTIFICATE OF COMPLIANCE




James H. Owen
SBN. 15368200
P.O. Box 1447
Athens, Texas 75751
(903) 681-6487 – phone
(469) 533-4616 – facsimile
James.Owen@AttorneyJamesOwen.com

ATTORNEY FOR APPELLANT
DAVID HAYES
I certify pursuant to Texas Rule of Appellate Procedure 9.4(j)(3) that the word count for the
Brief of Appellant is 3375 words


                                             Respectfully Submitted,

                                             James H. Owen
                                             P.O. Box 1447
                                             Athens, Texas 75751
                                             Tel: 903-681-6487
                                             Fax: 469-533-4616

                                                      /s/ James H. Owen

                                             By:
                                                   James H. Owen
                                                   State Bar No. 15368200
                                                   james.owen@attorneyjamesowen.com


                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was forwarded on
October 29, 2015, via fax to counsel for the Appellee.

                                                      /s/ James Owen
                                                   _________________________________
                                                      James H. Owen




                                                2